Citation Nr: 1731028	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  12-27 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of bilateral finger fractures.

3.  Entitlement to service connection for a bilateral tibia disability.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety and depression.

5.  Entitlement to service connection for irritable bowel syndrome (IBS).

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for right knee sprain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1986 to July 1996. These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Muskogee, Oklahoma Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

In a written statement received in September 2016, prior to the promulgation of a Board decision in the matter, the Veteran requested withdrawal of all issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claims seeking service connection for right ear hearing loss, residuals of bilateral finger fractures, a bilateral tibia disability, a psychiatric disability to include PTSD, anxiety and depression, IBS, a low back disability, headaches, and right knee sprain; the Board has no further jurisdiction to consider an appeal in the matters.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

Inasmuch as the Veteran has expressed intent to withdraw his appeals seeking service connection for right ear hearing loss, residuals of bilateral finger fractures, a bilateral tibia disability, a psychiatric disability to include PTSD, anxiety and depression, IBS, a low back disability, headaches, and right knee sprain, there is no reason to belabor the impact of the VCAA on the matters, as any notice or duty to assist omission is harmless. 

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.
38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

In a written statement received in September 2016, the Veteran requested withdrawal of his appeals seeking service connection for right ear hearing loss, residuals of bilateral finger fractures, a bilateral tibia disability, a psychiatric disability to include PTSD, anxiety and depression, IBS, a low back disability, headaches, and right knee sprain.  Accordingly, there is no allegation of error of fact or law with respect to these claims remaining for appellate consideration.  Consequently, the Board does not have jurisdiction to further consider an appeal in the matters.






ORDER

The appeals seeking service connection for right ear hearing loss, residuals of bilateral finger fractures, a bilateral tibia disability, a psychiatric disability to include PTSD, anxiety and depression, IBS, a low back disability, headaches, and right knee sprain are dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


